Citation Nr: 0001013	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  97-06 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for an effective date earlier than 
March 4, 1992 for the grant of service connection for post-
traumatic stress disorder.  



REPRESENTATION

Appellant represented by:	Michael P. Melia, Attorney  



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the RO.  



REMAND

The file reflects that on VA Form 9, submitted in June 1999 
by the veteran's representative, a hearing before a Member of 
the Board at the RO was requested.  By letter dated in 
October 1999, the Board requested that it be clarified 
whether the veteran wanted to attend a hearing before the 
Board.  It was indicated that if there was no respond within 
30 days, the Board would assume that the veteran still wanted 
a hearing before a Member of the Board at the RO.  Neither 
the veteran nor his representative have responded to that 
letter.  

Accordingly, this case must be REMANDED for the following 
action:

The RO should take appropriate steps to 
clarify whether the veteran should be 
scheduled for a personal hearing before a 
Member of the Board of Veterans' Appeals 
at the local office.  

No action is required of the veteran until he is notified by 
the RO.  The purpose of this REMAND is to afford the veteran 
due process of law.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


